 



Exhibit 10.4
AMENDMENT NO. 2 TO
ADVISORY AGREEMENT
     This Amendment No. 2 to the Advisory Agreement (this “Amendment”) is made
and entered into as of January 18, 2006 by and between SMART Modular
Technologies, Inc. (“SMART”) and SCP Management Company, L.L.C. (the “Advisor”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Advisory Agreement dated as of April 16, 2004 by and
between SMART and the Advisor, as amended (the “Original Agreement”).
     WHEREAS, SMART’s ultimate parent, SMART Modular Technologies (WWH), Inc.,
is preparing to issue and sell its ordinary shares to the public (the
“Offering”) pursuant to a registration statement on Form S-1 filed with the
Securities and Exchange Commission;
     WHEREAS, the parties hereto have agreed that upon consummation of the
Offering (i) SMART shall pay to the Advisor all accrued and unpaid Advisory Fees
under the Original Agreement on the Effective Date (as defined below),
(ii) SMART’s obligation to pay to the Advisor the Advisory Fee, which is payable
on an annual basis pursuant to Section 3 of the Original Agreement each year
through April 16, 2014, shall terminate and (iii) the Advisor’s obligation to
provide services each year through the year ended April 16, 2014 under Section 2
of the Original Agreement shall terminate;
     WHEREAS, SMART shall pay to the Advisor the Aggregate Fee (as defined
below) for services rendered prior to the Effective Date (as defined below);
     WHEREAS, the parties have agreed that fees for future services provided to
SMART and/or its affiliates by the Advisor in connection with acquisitions,
dispositions, financing transactions or other services shall be paid in
accordance with this Amendment; and
     WHEREAS, in accordance with the foregoing, Advisor and SMART wish to amend
the Original Agreement (as amended pursuant to this Amendment, the “Amended
Agreement”) as follows.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree to amend the Original Agreement as follows:
     1. Effectiveness. This Amendment shall be effective upon the date of the
consummation of the Offering (the “Effective Date”), provided that if the
consummation of the Offering has not occurred on or prior to June 30, 2006, this
Amendment shall terminate and be of no force or effect.
     2. Amendment of Section 2. (a) Section 2 of the Original Agreement is
deleted in its entirety from the Original Agreement. Notwithstanding anything in
the Original Agreement to the contrary, the parties hereto acknowledge and agree
that the Advisor shall have no

 



--------------------------------------------------------------------------------



 



obligation to provide any future services to SMART and/or its affiliates
pursuant to Section 2 of the Original Agreement.
          (b) Section 2 of the Amended Agreement is as follows:
“2. Services. Advisor may perform or cause to be performed for the Company
and/or its affiliates such services as may be agreed in writing by the Advisor
and the Company pursuant to Section 3(b) of the Amended Agreement. Such services
may include, without limitation, the following:
          (a) executive and management services;
          (b) identification, support and analysis of acquisitions and
dispositions by the Company and/or its affiliates;
          (c) support and analysis of financing alternatives, including, without
limitation, in connection with acquisitions, capital expenditures and
refinancing of existing indebtedness;
          (d) finance functions, including assistance in the preparation of
financial projections, and monitoring of compliance with financing agreements;
          (e) human resource functions, including searching for, and hiring of,
executives; and
          (f) other services for the Company and/or its affiliates upon which
the Company’s board of directors and Advisor agree.
          Notwithstanding any provision in this Amended Agreement to the
contrary, each of the parties hereto acknowledges and agrees that the Advisor
shall have no obligation to provide any services to the Company and/or its
affiliates except such services as may be agreed in writing by the Advisor and
the Company pursuant to Section 3(c) of the Amended Agreement.”
          3. Amendment of Section 3. (a) Section 3 of the Original Agreement is
deleted in its entirety from the Original Agreement. Notwithstanding anything in
the Original Agreement to the contrary, the parties hereto acknowledge and agree
that the Advisor shall have no right to receive the Advisory Fee pursuant to
Section 3 of the Original Agreement for any services rendered after the
Effective Date.
          (b) Section 3 of the Amended Agreement is as follows:
     “3. Fees.
     (a) Not later than 10 business days following the Effective Date, the
Advisor shall be paid by the Company any and all Advisory Fees pursuant to the
Original Agreement that are accrued and remain unpaid as of the Effective Date.

 



--------------------------------------------------------------------------------



 



     (b) Not later than 10 business days following the Effective Date, in
consideration of the services provided by the Advisor prior to the Effective
Time, the Advisor shall be paid by the Company a fee in the amount of $3,000,000
(the “Aggregate Fee”), provided that Francisco Partners Management, LLC (“FP”)
and, collectively, TPG GenPar III, L.P., TPG GenPar IV, L.P. and T3 GenPar II,
L.P. (collectively, “TPG”) shall contemporaneously be paid an Aggregate Fee in
the same amount pursuant to the Advisory Agreement dated April 16, 2004, between
the Company and FP and the Advisory Agreement, dated April 16, 2004, between the
Company and TPG, respectively.
     (c) In exchange for such future services rendered by the Advisor and/or its
affiliates as may be agreed between the Company and the Advisor in connection
with transactions of the Company and/or its affiliates or pursuant to any
management, consulting, financial advisory, financing, underwriting or placement
agreement or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, the Advisor and/or its affiliates
shall have the right to receive a fee from the Company in an amount to be agreed
between the Company and the Advisor and/or its affiliates (the “Services Fee”)
plus reasonable out-of-pocket expenses incurred by the Advisor and/or its
affiliates, provided that FP and TPG shall have the right to receive a Services
Fee in the same amount pursuant to the FP Agreement and TPG Agreement,
respectively, plus reasonable out-of-pocket expenses incurred by FP and TPG,
respectively.
     (d) Notwithstanding Section 3(a), 3(b) or 3(c), the timing of the payment
of the Aggregate Fee or any Services Fee agreed upon pursuant to this Amended
Agreement may be deferred at the Advisor’s sole discretion.
     (e) The parties hereto acknowledge and agree that, in addition to the
Aggregate Fee and any Services Fee, the Advisor may become entitled to receive
cash or equity compensation and reimbursement of out-of-pocket expenses due to
the service of officers or employees of the Advisor and/or its affiliates on the
board of directors of the Company.”
     4. Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to any
choice of law or conflict of law provision or rule (whether of the State of
California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
     5. Counterparts. This Amendment may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall be
deemed to be one and the same instrument.
     6. Original Agreement Effectiveness. Other than the modifications of the
Original Agreement contemplated herein, all other terms and provisions of the
Original Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     7. Notices. All notices hereunder shall be in writing and shall be
delivered personally, or mailed by United States mail, postage prepaid,
addressed to the parties as follows:

     
 
  If to SMART, as appropriate,
 
   
 
  SMART Modular Technologies, Inc.
 
  4211 Starboard Drive
 
  Fremont, CA 94538
 
  Attention: Jack Pacheco
 
  Facsimile: (510) 360-8500
 
   
 
  If to the Advisor,
 
   
 
  SCP Management Company, L.L.C.
 
  1135 Saguare Common
 
  Fremont, CA 94539
 
  Attention: Ajay Shah
 
  Facsimile: (408) 982-0207

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            SMART MODULAR TECHNOLOGIES, INC.
      By:   /s/ Iain MacKenzie       Name:   Iain MacKenzie       Title:   Chief
Executive Officer
and President    

            SCP MANAGEMENT COMPANY, L.L.C.
      By:   Ajay Shah             By:   /s/ Ajay Shah       Name:   Ajay Shah   
    Title:        

 